Citation Nr: 0011368	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for heart disease, 
secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for heart failure, secondary to the 
service-connected malaria.

A video conference hearing was held on April 12, 2000, before 
Jeff Martin, who is a member of the Board and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript 
of that hearing has been associated with the file.

The Board notes that, at the above hearing, the veteran and 
his spouse indicated that they would be sending to the Board, 
in a matter of days, a medical opinion from a cardiologist, 
supporting their contentions of record.  While this evidence 
has not yet been received, the Board finds no reason to 
further delay the resolution of this matter because the 
evidence that is already of record, which includes an 
informed medical opinion from a physician who has provided 
medical treatment to the veteran in the past, is sufficient 
to grant the benefit sought on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction, and VA has fulfilled its 
obligation to assist every claimant in the development of his 
or her claim for VA benefits.

2.  The evidence as to whether the veteran's service-
connected malaria materially contributed to the veteran's 
heart disease is, at least, in relative equipoise.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, service 
connection for a heart disease, secondary to the service-
connected malaria, is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim, as there is competent evidence in the record 
showing that the veteran currently suffers from heart 
disease, and the veteran has submitted competent evidence 
supporting his contentions of record regarding the most 
likely etiology of said disease.  The Board also finds that 
all the facts relevant to this appeal have been properly 
developed, and that VA's obligation to assist the veteran in 
the development of his claim has been satisfied.  Id.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See, 38 C.F.R. § 3.310(a) (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  See, 38 U.S.C.A. § 5107(b) (West 
1991); and 38 C.F.R. § 3.102 (1999).

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  It is in recognition 
of our debt to our veterans that society has, through 
legislation, taken upon itself the risk of error when, in 
determining whether a veteran is entitled to benefits, there 
is an "approximate balance of positive and negative 
evidence."  By tradition and by statute, the benefit of the 
doubt belongs to the veteran.   See, Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

In the present case, the veteran contends that his diagnosed 
heart disease is secondary to the service-connected malaria, 
because it was not until mid-1990, when he suffered his first 
post-service exacerbation of the malaria that had its onset 
during service, that he started suffering from his now well-
established chronic cardiovascular difficulties.

A review of the evidentiary record confirms that the veteran 
had an exacerbation of his now service-connected malaria in 
June 1990, at which time he spent 48 days at the VA Mountain 
Home Medical Center in Tennessee, for the treatment of a 
multiplicity of medical conditions, to include fulminate 
disseminated intravascular coagulation (DIC), and malaria.  
At the time of the veteran's discharge from that medical 
facility in August 1990, no opinion was rendered regarding 
the most likely etiology of the veteran's cardiovascular 
difficulties.  However, in an April 1994 statement, the Chief 
of that medical center's Surgical Service, who was one of the 
two VA physicians who signed the veteran's August 1990 
discharge summary, indicated the following:

[The veteran] was admitted to the 
Mountain Home VA Medical Center on 
6/18/90 with a severe pneumonia and 
urinary tract infection.  He 
progressively worsened with the onset of 
empyema and generalized sepsis and 
required multiple invasive procedures and 
extended intensive care.  During the 
course of his sepsis, he developed severe 
life-threatening disseminated 
intravascular coagulopathy, which very 
nearly caused his demise.  According to 
consultative evaluations by Infectious 
Disease and Hematology/Oncology, the 
[veteran] also had the diagnosis of non-
falciparum malaria.  The immediate cause 
of his disseminated intravascular 
coagulopathy was likely sepsis.  The role 
of the malaria is largely unknown, but 
may have been a contributing factor 
[emphasis added].  Fortunately, after 
major chest surgery, aggressive critical 
care and rehabilitation, the [veteran] 
survived and was discharged on 8/6/90.

In December 1995, the veteran was examined by a VA physician, 
who indicated in the resulting report that the veteran had 
experienced an exacerbation of malaria in 1990, complicated 
by pneumonia, empyema, hemorrhage, congestive heart failure, 
liver and renal failure, coagulopathy, afibrinogenemia and 
peripheral neuropathy, and that he had thereafter suffered a 
myocardial infarction, with two cardiac arrests, in July 
1990, as well as an anterior wall myocardial infarction in 
May 1994.  He also indicated that, during the episode of high 
fever, malaria and pneumonia in 1990, the veteran became 
anemic with thrombocytopenia, elevated liver and renal 
function tests, disseminated intervascular coagulation, as 
well as pulmonary edema and lactic acidosis, with circulatory 
collapse and shock.  The pertinent diagnoses were listed as 
(1) delayed acute exacerbation of malaria, presently in 
remission, apparently subject to exacerbation by history, 
with complications of empyema, disseminated intravascular 
clotting, and pseudomonas pneumonia, and (2) atherosclerotic 
heart disease, with angina, and congestive heart failure.  He 
also stated that the complications of pneumonia and blood 
coagulopathies were usual complications of acute 
exacerbations of malaria.

The above VA physician thereafter indicated, in the report of 
a November 1996 VA systemic conditions examination, that the 
complications of pneumonia and blood coagulopathy were 
usually complications of severe malaria, that "[t]his man's 
laboratory values and findings clearly indicate an 
association due to malaria as evidenced by his blood smears 
being positive for plasmodium B vax," and that "[m]ore 
likely than not this is felt to be an acute exacerbation of 
malaria."

The question of the most likely etiology of the veteran's 
heart disease was thereafter addressed by two other VA 
physicians, in statements rendered in September 1997 and May 
1999.  In the former statement, its subscriber indicated that 
it was not at least as likely as not that the service-
connected malaria caused [emphasis added] the atherosclerotic 
heart disease, but the Board notes that he or she did not 
provide the rationale for his or her opinion.  In the later 
statement, its subscriber indicated that the veteran's 
"angina and ... acute myocardial infarction are not the 
consequence of his malaria," that "there is no evidence ... 
that his coronary artery disease was, at least as likely as 
not, related to his history of malaria," and that he could 
not find "any causal relationship between coronary artery 
disease and malaria."  The subscriber of this May 1999 
medical opinion acknowledged, however, that the record showed 
that the veteran's illness of mid-1990 was complicated by a 
series of medical conditions, as documented by peripheral 
blood smears obtained on July 3, 1990, and thereafter 
indicated that, whether "this relapse of malaria [was] a 
coincidental event, I cannot answer that question."

In support of his claim for service connection, the veteran 
submitted an April 2000 statement subscribed by the 
aforementioned VA physician who examined him in December 1995 
and November 1996, who, according to the veteran, is 
currently retired.  In this statement, the subscribing 
physician indicated that the veteran's medical history 
included recurrent exacerbations of malaria since his tour of 
duty in the Republic of Vietnam, and a severe acute delayed 
exacerbation in 1990, complicated by pneumonia, empyema, 
sepsis, ARDs, "haemoglobinopathy," and cardio-respiratory 
and renal failure.  Regarding the question of the most likely 
etiology of the veteran's heart disease, he stated the 
following:

Pulmonary complications in malaria leads 
[sic] to respiratory insufficiency (ARDs) 
due to "endotheleal" cell and septal 
capillary injury.  This associated with 
the "haemoglobinopathy" causes 
congestive heart failure.

The residual pleural adhesion and 
pulmonary fibrosis secondary to the acute 
inflammatory reaction further reduces the 
individuals vital capacity and increase 
the work load on the heart, accelerating 
any other contributing factors [emphasis 
added] causing heart disease.

More likely than not the long term effect 
of his malarial episodes contributes 
[emphasis added] to the cardio-pulmonary-
renal (HTN) pathology he presently 
experiences.

In brief, more likely than not his lung, 
heart, and kidney problems are 
complications due to his having malaria.

As noted above, the diagnosis of heart disease is well 
established in the record, and the evidence as to whether the 
veteran's service-connected malaria materially contributed to 
his diagnosed heart disease is, at least, in relative 
equipoise.  This finding is based on the physicians' 
statements indicating that they see no nexus between both 
diseases, on one hand, and the above physician's statement 
indicating that it is more likely than not that the veteran's 
service-connected malaria has indeed contributed to the 
veteran's heart disease, on the other hand.  Stated 
otherwise, while there are probative statements saying that 
the service connected malaria did not cause the veteran's 
heart disease, there is an unrebutted, highly probative 
statement of record to the effect that the malaria materially 
contributed to such disease process.  Insofar as the evidence 
in this case is, at a minimum, evenly balanced, the Board 
concludes, resolving reasonable doubt in favor of the 
veteran, per the provisions of § 3.102, that service 
connection for a heart disease, secondary to the service-
connected malaria, is warranted.


ORDER

Service connection for a heart disease, secondary to the 
service-connected malaria, is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

